Nichols, Justice.
1. Where, as in this case, the evidence adduced at the habeas corpus hearing authorized a finding that the prisoner was fully advised as to his rights, was represented by competent counsel, and voluntarily and intelligently entered a plea of guilty, the judgment remanding the prisoner to custody was not error. Compare Mack v. Youmans, 228 Ga. 223 (184 SE2d 648); Laidler v. Smith, 227 Ga. 759 (182 SE2d 891); Purvis v. Connell, 227 Ga. 764 (182 SE2d 892).
2. The fact that a specially employed prosecuting attorney had previously represented the defendant in an unrelated matter is not a ground for a writ of habeas corpus.

Judgment affirmed.


All the Justices concur.